Candler, J.
A petition for certiorari from the judgment of a justice of the peace, brought in the name of one who was not a party to the proceeding in the justice’s court, is properly dismissed, on motion, by the judge of the superior court; and this is so although it appears that the name of the party who was made the plaintiff in certiorari was placed in the petition by inad*98vertence of the stenographer who drew the paper, the intention being t6 bring the petition in the name of the losing party to the suit in the justice’s court. Central R. Co. v. Craig, 59 Ga. 185 ; Southwestern R. Co. v. Craig, 62 Ga. 361. Judgment affirmed.
Argued October 6, —
Decided October 17, 1904.
Certiorari. Before Judge Cann. Chatham superior court. May 14, 1904.
William II Boyd, for plaintiff in error.
Walter W. Sheppard, contra.

All the Justices concur.